DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Murphy (U.S. Patent Publication No. 2005/0171556 A1). Murphy is cited in the IDS. 
Regarding claim 1, Murphy discloses a method of at least partially occluding (Abstract) a blood vessel (A), the method comprising the steps of: delivering an apparatus (Fig. 3) to a target area (Fig. 4A) in the blood vessel (A), the apparatus (Fig. 3) comprising: a first portion (100) for preventing migration (Fig. 4B, Paragraph 0052) of the apparatus (Fig. 3) from the target area (Fig. 4A) within the blood vessel (A); and a second portion (128) that remains implanted (Fig. 4C) in the blood vessel (A) after deployment of the apparatus (Fig. 3) at the target area (Fig. 4B) in the blood vessel (A) and is configured to selectively expand (Fig. 4C, Paragraph 0054) and contract (Paragraph 0054) to provide partial or full occlusion (Fig. 4C, Paragraph 0054, Examiner notes the level of occlusion is based on the amount of expansion the balloon has undergone) of the blood vessel (A); expanding (Fig. 4C, Paragraph 0054) the second portion (128) to at least partially occlude (Fig. 4C, Paragraph 0054) the blood vessel (A); allowing a period of time (Fig. 4C, Paragraph 0054, time from balloon deployment to expansion) to pass after deployment (Fig. 4B) of the apparatus (Fig. 3) to the target area (Fig. 4B) in the blood vessel (A); contracting (Paragraph 0054) the second portion (128); and removing (Paragraph 0054) at least the second portion (128) of the apparatus (Fig. 3) from the blood vessel (A). (Abstract, Figs. 3-4C, Paragraphs 0044-0054). 
Regarding claim 2, Murphy discloses the method of claim 1, wherein the first portion (100) comprises a stent (100). (Paragraphs 0023 and 0044).
Regarding claim 3, Murphy discloses the method of claim 1, wherein the second portion (128) comprises a balloon (128). (Paragraph 0054).
Regarding claim 4, Murphy discloses the method of claim 1, wherein the blood vessel (A) is the celiac artery (12). (Fig. 1, Abstract, Paragraph 0021, 0028, and 0052).
Regarding claim 5, Murphy discloses the method of claim 4, wherein the target area (Figs. 1 and 3) is a trunk of the celiac artery (12). (Fig. 1, Abstract, Paragraph 0021, 0028, and 0052).
Regarding claim 6, Murphy discloses the method of claim 1, wherein the blood vessel (A) is selected from the group consisting of the left gastric artery, the right gastric artery, the left gastroepiploic artery, the right gastroepiploic artery, the common hepatic artery and other celiac artery branches (Paragraph 0021). (Fig. 1, Abstract, Paragraph 0021, 0028, and 0052).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (U.S. Patent Publication No. 2005/0171556 A1) in view of Hunter et al. (U.S. Patent Publication No. 2005/0142163 A1). Murphy is cited in the IDS.
Regarding claim 7, Murphy discloses a method of creating hypoperfusion in a gastrointestinal organ (Abstract), the method comprising: deploying an occluding device (100) to decrease flow through a celiac artery (12), the occluding device (100) comprising a stent (100, Paragraphs 0023 and 0044) supporting a element (106), wherein flow through the element (106) is progressively occluded over time (Paragraph 0045). (Figs. 3-4c, Paragraphs 0023 and 0044-0045). 
However, Murphy fails to disclose wherein the element is a fiber mesh. Rather Murphy discloses the element as a swellable or expandable framework or material. 
Hunter et al. teaches similar occlusion device wherein the element (Paragraphs 0156 and 0205) is a fiber mesh (Paragraphs 0156 and 0205). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Murphy to incorporate the fiber mesh teachings of Hunter. The motivation for the modification would have been to allow for a predetermined release rate may reduce agent loading and/or concentration as well as potentially providing minimal drug washout and thus, increases efficiency of drug effect. (Hunter et al. Paragraph 0205). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 9,861,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are fully encompassed by the claims of the patent, see table below. 
16/933,651
1
3
4
5
6
7
9,861,369
1
1
3
4
5
1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771